Per Curiam.
The Workers’ Compensation Board denied this claim for death benefits, finding that the employee’s death did not arise out of his employment. While eating his lunch during an unpaid lunch period at his place of his employment, the employee broke a badly decayed tooth. Several days later he died as a result of an idiopathic reaction to a local anesthetic administered in the process of extracting the tooth.
Our review of the record discloses substantial evidence from which the compensation board could conclude that the employee’s death did not arise out of his employment.
Affirmed.